                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TVBI COMPANY LIMITED,                              Case No. 17-cv-05858-SI
                                   8                    Plaintiff,
                                                                                            ORDER RE DISCOVERY DISPUTE
                                   9              v.
                                                                                            Re: Dkt. No. 76
                                  10     HONG THOA THI PHAM, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff has alerted the Court to a discovery dispute between the parties. Plaintiff alleges

                                  14   defendants have not served responses to plaintiff’s outstanding discovery requests. Plaintiff

                                  15   requests the Court compel defendants to serve responses to the outstanding requests, as the

                                  16   defendants’ depositions are noticed for February 4, 2019, and the discovery cut-off is February 7,

                                  17   2019.

                                  18           Accordingly, the Court directs the parties to appear for a telephonic status conference on

                                  19   Thursday, January 31, 2019 at 1:30 PM to discuss the dispute.

                                  20

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: January 30, 2019

                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
